 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MANUEL DORADOR-MARTINEZ,                            Case No.: 18-CV-534-CAB-BGS
12                                      Plaintiff,
                                                         ORDER ON RENEWED MOTION
13   v.                                                  FOR SUMMARY JUDGMENT AND
                                                         SCHEDULING ORDER
14   CORECIVIC INC.; DO CARINI,
15                                   Defendants.
                                                         [Doc. No. 83]
16
17
18         The Court previously denied the defendants’ motion for summary judgment in this
19   case finding material facts in dispute. Essentially, plaintiff Manuel Dorador-Martinez
20   alleges that defendant Detention Officer Carini assaulted him while the plaintiff was in the
21   custody of defendant CoreCivic, Inc. In response to the plaintiff’s sworn statements that
22   Officer Carini caused his alleged injuries, defendants produced evidence that Officer Carini
23   was not working on the day the assault allegedly occurred, or the days immediately
24   preceding the alleged date. Plaintiff contends that these records may be inaccurate, or he
25   may have confused the exact date of the incident, but he is unequivocal that Officer Carini
26   is the individual who assaulted him. The Court found this dispute precluded summary
27   judgment in favor of the defendants and set the matter for trial.
28         Subsequently, plaintiff’s counsel notified the Court that Mr. Dorador having been

                                                     1
                                                                                18-CV-534-CAB-BGS
 1   deported following a felony conviction in this judicial district, was denied a parole request
 2   made under 8 U.S.C § 1182(d)(5) to be allowed to return to the United States to testify at
 3   trial. Such denials are not appealable, and the plaintiff has provided no authority that the
 4   Court may overrule the discretionary exercise of U.S. Customs and Border Protection
 5   authority in this regard. The Court therefore directed defendants to renew the motion for
 6   summary judgment and required plaintiff to present what evidence plaintiff could offer,
 7   absent his own testimony, that would both identify the defendant as the alleged assailant
 8   and could competently be offered to contradict defendants’ evidence that Officer Carini
 9   was not on duty on the date of or near the alleged incident. Accordingly, defendants
10   renewed their motion for summary judgment. [Doc. No. 83.] Plaintiff opposed [Doc. No.
11   85] and defendants replied. [Doc. No. 90.]
12         Having considered the submissions of the parties, the Court finds that plaintiff has
13   proffered no admissible evidence that would contradict the defendants’ records regarding
14   Officer Carini’s work schedule on and around the dates of the alleged assault. Further,
15   without the testimony of Mr. Dorador, there is no evidence that identifies Officer Carini as
16   the alleged assailant. Consequently, unless Mr. Dorador testifies at trial, he cannot sustain
17   his burden of proof to establish that Officer Carini assaulted him and caused his alleged
18   injuries on or about the time at issue.
19         This however does not end the matter, as plaintiff requested in his opposition that he
20   be permitted to testify pursuant to Federal Rule of Civil Procedure 43(a), allowing the
21   Court to permit testimony by contemporaneous transmission from a different location for
22   good cause in compelling circumstances. When a party’s testimony is essential to his
23   complaint, but he is unable to appear in court, a trial court “must investigate reasonable
24   alternatives” before dismissing the action. See Hernandez v. Whiting, 881 F.2d 768, 771
25   (9th Cir. 1989) (it is necessary for the court to consider methods of bringing [the party]
26   before the court, particularly when [the party’s] testimony is essential to his complaint).
27         Plaintiff’s request to testify by video transmission, pursuant to Rule 43, is granted
28   and the renewed motion for summary judgment is DENIED. Plaintiff will make the

                                                   2
                                                                                 18-CV-534-CAB-BGS
 1   necessary arrangements and pay the expenses for remote testimony. Defendants may
 2   submit a supplemental motion in limine no later than September 11, 2019, regarding any
 3   conditions or safeguards they propose as appropriate for the remote testimony.
 4         The hearing scheduled for September 10, 2019 is hereby VACATED. The parties
 5   will file oppositions to the pending motions in limine (and defendant’s supplemental
 6   motion if filed) no later than September 18, 2019. Motions in limine will be heard on
 7   September 26, 2019 at 3:00 p.m. Trial is rescheduled for October 28, 2019, at 8:45 a.m.
 8   through October 31, 2019.
 9         It is SO ORDERED.
10   Dated: September 4, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                              18-CV-534-CAB-BGS
